...PER. CURIAM.,
This, is a motion for an appeal', from a judgment awarding appellee, ..Rosedale Park, Inc., $2,500 against appellant, Nelson Breeze, for the rental of two amusement rides, a little dipper and a ferris wheel. ’ Ap-pellee’s complaint alleged a flat rental, of $2,500 was due him. Appellant’s answer was a denial and a plea that he agreed to pay 15% of the receipts after the deduction of all tayes and repairs, and he paid into the lower court $432.02, the amount he asserted to be due under the 15% agreement. Thus the amount in controversy is $2,067.-98, and KRS 21.080 governs this appeal.
The court tried the action without a jury and,, under the evidence introduced, gave appellee judgment for $2,500. We believe the evidence supports the judgment, since this was .purely 'a fact case, and, having regard for CR 52.01, we- conclude the judgment must stand.
We also are of the view that appellee’s witness, John F. Dehnert, was properly qualified to testify concerning the value of the use of the equipment.
Other questions were raised, which we deem it unnecessary to consider.
Wherefore, the motion for an appeal is overruled and the judgment is affirmed.